         Case 2:20-cv-00738-CMR Document 30 Filed 10/30/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNN OXENBERG and
 RONALD LEWIS

        Plaintiffs,
                                                 Case No. 2:20-cv-00738-CMR
        v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

        Defendant.



                                          ORDER

       AND NOW, this _____ day of ________________, 2020, upon consideration of Plaintiffs’

Unconsented Motion For Leave to File Supplement to Motion for Summary Judgment, it is hereby

ORDERED that Plaintiffs’ Motion is GRANTED, and Plaintiffs’ Supplement is deemed FILED.


                                                   BY THE COURT:




                                                   __________________________________
                                                   HONORABLE CYNTHIA M. RUFE
                                                   Judge, United States District Court
         Case 2:20-cv-00738-CMR Document 30 Filed 10/30/20 Page 2 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNN OXENBERG and
 RONALD LEWIS

        Plaintiffs,
                                                   Case No. 2:20-cv-00738-CMR
        v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

        Defendant.



             PLAINTIFFS’ UNCONSENTED MOTION FOR LEAVE TO FILE
               SUPPLEMENT TO MOTION FOR SUMMARY JUDGMENT

       Plaintiffs Lynn Oxenberg and Ronald Lewis (“Plaintiffs”), by and through their

undersigned counsel, hereby move for leave to file the attached Supplement to Motion for

Summary Judgment/Opposition to Defendant’s Motion for Summary Judgment in light of

developments in other similar cases and information recently revealed by Defendant Alex Azar II

(the “Secretary”) that has bearing on the pending Motions for Summary Judgment before this

Court. Specifically, at issue in the pending motions is the Secretary’s allegation that it would be

“unfair” to apply collateral estoppel against the Secretary because the Secretary would have “to

appear as a party in over 400,000 Medicare claim appeals that are filed each year at the ALJ level.”

See Dkt. #17 at 2-3 (emphasis in original). Yet, since the Secretary made that representation to

the Court in May of this year, the Secretary has served interrogatory answers in other similar

actions indicating that the number of ALJ appeals filed in FY2019 where the beneficiary was

represented (and the Secretary, therefore, was permitted to participate) was just 2,602 –
         Case 2:20-cv-00738-CMR Document 30 Filed 10/30/20 Page 3 of 4




nationwide. In other words, rather than appearing “as a party in over 400,000 Medicare claim

appeals that are filed each year at the ALJ level,” the Secretary only appeared as a party in, at most,

0.65% of the amount previously represented in FY2019.

       Accordingly, Plaintiffs request leave to file the attached five-page supplement that

addresses this issue.



Dated: October 30, 2020                                Respectfully submitted,



                                                       /s/ Nicholas R. Rodriguez
                                                       REED SMITH LLP
                                                       Nicholas R. Rodriguez
                                                       Attorney I.D. No. 325327
                                                       Three Logan Square
                                                       1717 Arch Street, Suite 3100
                                                       Philadelphia, PA 19103-7301
                                                       (215) 851-8100
                                                       nrodriguez@reedsmith.com

                                                       PARRISH LAW OFFICES
                                                       James C. Pistorino (Admitted Pro Hac Vice)
                                                       788 Washington Road
                                                       Pittsburgh, PA 15228
                                                       (412) 561-6250
                                                       james@dparrishlaw.com

                                                       Attorneys for Plaintiffs




                                                  2
        Case 2:20-cv-00738-CMR Document 30 Filed 10/30/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, a true and correct copy of the foregoing Plaintiffs’

Unconsented Motion for Leave to File Supplement to Motion for Summary Judgment was filed

and served upon all counsel of record through the Court’s CM/ECF.



Dated: October 30, 2020




                                              /s/ Nicholas R. Rodriguez




                                                 3
